UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-6723



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


WILLIE SWANN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:90-cr-00166-JFM)


Submitted:   March 14, 2008                 Decided:   March 31, 2008


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Willie Swann, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Willie Swann appeals the district court’s order denying

his request for mandamus relief. Mandamus relief is available only

when the petitioner has a clear right to the relief sought.   In re

First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

Further, mandamus is a drastic remedy and should be used only in

extraordinary circumstances.   Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir.

1987).   Our review discloses no error in the district court’s

decision denying Swann’s request for mandamus relief. Accordingly,

we affirm the district court’s order.   United States v. Swann, No.

1:90-cr-00166-JFM (D. Md. Apr. 24, 2007).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                               - 2 -